Title: To James Madison from John Langdon, 6 April 1802 (Abstract)
From: Langdon, John
To: Madison, James


6 April 1802, Portsmouth. Recommends Gen. Michael McClary to be marshal of the district of New Hampshire in place of [Bradbury] Cilley, whose term has expired and who “has been and still is a high Federalist.” Believes it important that the marshal be a Republican.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “McClary”). 1 p.; docketed by Jefferson.



   
   Michael McClary (1753–1824), of Epsom, New Hampshire, fought with the militia at Bunker Hill and served in the Continental army until his resignation in 1778. He was adjutant general of New Hampshire, 1792–1813, and a state senator, 1796–1802. Jefferson nominated him as marshal on 27 Apr. 1802, the Senate confirmed his appointment two days later, and he served in the post until the year of his death (Isaac W. Hammond, ed., New Hampshire: Provincial and State Papers [13 vols.; Concord, N.H., 1882], 11:630–31; Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:422, 423, 3:312, 314; Boston Columbian Centinel, 28 Apr. 1824).


